NUMBER 13-12-00381-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI C EDINBURG


ANTONIO SALAZAR JR.,                                         Appellant,

                                 v.

DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR THE HOLDERS OF MORGAN
STANLEY ABS CAPITAL INC., TRUST 2007-NC2,
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-NC2,                                             Appellee.


            On Appeal from the County Court at Law No. 2
                    of Cameron County, Texas.


                   MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam
       Appellant, Antonio Salazar Jr., appealed a judgment entered by the County Court

at Law No. 2 of Cameron County, Texas. On September 5, 2012, the Clerk of this Court

notified appellant, in accordance with Texas Rule of Appellate Procedure 42.3(c), that we

would dismiss this appeal unless the $175.00 filing fee was paid. See TEX. R. APP. P.

42.3(c). Appellant has not responded to the notice from the Clerk or paid the $175.00

filing fee. See TEX. R. APP. P. 5, 12.1(b).

       The Court, having considered the documents on file and appellant=s failure to pay

the filing fee, is of the opinion that the appeal should be dismissed. See id. 42.3(b),(c).

Accordingly, the appeal is DISMISSED FOR WANT OF PROSECUTION.



                                                  PER CURIAM

Delivered and filed the
4th day of October, 2012




                                              2